DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Colby C. Nuttall on 09/14/2021. 

The application has been amended as follows: 
Claim 1, line 10: please add the word --subterranean-- before “fluid medium” to recite “allowing hydrogen to pass through the window from the subterranean fluid medium into the electrolyte”. 
Claim 1, line 13: please remove the word “a” before the word “pressure” and replace with the word --the-- to recite “determining at least one of the temperature or [[a]]the pressure of the subterranean fluid medium with the sensing unit”. 
Claim 1, line 18: please add the word --medium-- after “subterranean fluid” to recite “at least one of the temperature or the pressure of the subterranean fluid medium”. 

Allowable Subject Matter
Claims 1-20 are allowed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sensing unit…configured to monitor at least one of a temperature or a pressure of the subterranean fluid medium” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitations “an ionic liquid 
The closest prior art of record is considered to be Lafitte et al. (GB 2476057 A, available as 102(a)(1) art with a prior publication date of 06/15/2011 that is greater than 1 year from the instant foreign priority date of 10/16/2012 and thus no exclusions apply). 
Lafitte discloses an electrochemical sensor and process for determining hydrogen in a subterranean fluid medium [abstract; Para. 0001; Figs. 8-10] wherein the process comprises contacting the subterranean fluid medium with a sensor comprising a housing main body 32 containing a quantity of electrolyte in cavity 48, a membrane “window” 44 that is permeable to hydrogen ions, and plural electrodes 40/42 in contact with the electrolyte in the cavity 48 [abstract; Para. 0073; Fig. 8]; allowing hydrogen to pass through the window from the fluid medium into the electrolyte [Para. 0073]; applying electrical potential to the plurality of electrodes and measuring current flow to determine the content of hydrogen based on the current flow [Paras. 0007, 0017, 0073-0074; Figs. 3-10]. Lafitte fails to teach wherein the electrolyte is an ionic liquid, wherein a sensing unit is enclosed within the chamber and is configured to monitor the temperature or pressure of the subterranean fluid, heating the sensor to a temperature above a prevailing temperature of the subterranean fluid medium where the prevailing 
Furthermore, Lafitte appears to teach away from heating the sensor to a temperature above the prevailing temperature of the subterranean fluid medium under analysis. Lafitte teaches wherein at least one electrode is provided with an encapsulated electrochemically active species that is immobilized on the surface [Para. 0013]. Lafitte teaches that the encapsulating material is specifically selected such that the glass transition temperature is higher than the prevailing temperature of the subterranean fluid medium [Para. 0017] and that if the temperature rises above the glass transition temperature of the encapsulating layer the encapsulating layer will deform and eventually turn into a fluid [Para. 0019] and at temperatures above the glass transition the encapsulating material no longer functions to encapsulate the electrode by becoming permeable and allowing the enclosed material to escape [Para. 0020] and thus the encapsulating polymer should have a glass transition temperature above the temperature of the fluid [Claim 18]. In light of this teaching, Lafitte appears to teach wherein the sensor functions at the temperature of the subterranean fluid medium and one skilled in the art would not be motivated to actively heat the sensor above such temperature as heating the sensor could increase the temperature above the glass transition temperature of the encapsulating material and thus would make the sensor inoperable by allowing the enclosed material to escape into the surrounding fluid and be lost by increasing the permeability of the encapsulating material [Para .0020]. There is also no indication that the temperature or pressure are measured in the device or that 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 2-20 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Najim Al-Khamis (US 2009/0312964 A1) teaches combined temperature/pressure sensors disposed in the pipeline of a fluid flow operation such as in a crude oil processing facility. Johnson (US 5,829,520 A) disclose a sensor for a downhole tool operation wherein the sensor is a single purpose sensor for monitoring wellbore temperature, pressure, fluid flow rate and type, formation resistivity, cross-well and acoustic seismometry, perforation depth, fluid characteristic or logging data.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Examiner, Art Unit 1795